Citation Nr: 1032792	
Decision Date: 08/31/10    Archive Date: 09/08/10

DOCKET NO.  04-44 359	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to service connection for a bilateral shoulder 
disability.  

2.  Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. R. Mullins, Associate Counsel





INTRODUCTION

The Veteran had over 20-years of active service between September 
1979 and April 2003.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Department of Veterans 
Affairs Regional Office (RO) in St. Petersburg, Florida, denying 
the claims on appeal.  These claims were previously remanded by 
the Board in November 2008 for additional evidentiary 
development.  


FINDINGS OF FACT

1.  The evidence of record demonstrates that the Veteran suffers 
from a bilateral shoulder supraspinatus tendinitis that 
manifested during active military service.  

2.  The preponderance of the evidence of record demonstrates that 
the Veteran does not suffer from a bilateral hearing loss 
disability that manifested during, or as a result of, active 
military service. 


CONCLUSIONS OF LAW

1.  The criteria for establishing entitlement to service 
connection for bilateral shoulder supraspinatus tendinitis have 
been met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§§ 3.303 (2009).  

2.  The criteria for establishing entitlement to service 
connection for a bilateral hearing loss disability have not been 
met.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2009).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify

VA has a duty to notify and assist veterans in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2009).  

Proper notice from VA must inform the Veteran of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the Veteran is expected to provide in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to 
an initial unfavorable decision on a claim by the RO.  Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements apply to all five elements 
of a service-connection claim, including: (1) veteran status; (2) 
existence of a disability; (3) a connection between a veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date of the disability.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must 
include information that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  Id. at 486.  

Previously, the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) held that the failure to provide pre-
adjudicative notice of any of the necessary duty to notify 
elements was presumed to create prejudicial error.  Sanders v. 
Nicholson, 487 F.3d 881 (2007).  VA was required to show that 
that the error did not affect the essential fairness of the 
adjudication, and that to make such a showing the VA had to 
demonstrate that the defect was cured by actual knowledge on the 
claimant's part or that a benefit could not have been awarded as 
a matter of law.  Id.  However, the United States Supreme Court 
(Supreme Court) recently held this framework to be inconsistent 
with the statutory requirement that the CAVC take "due account 
of the rule of prejudicial error" under 38 U.S.C.A. 
§ 7261(b)(2).  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  In 
reversing the Federal Circuit's decision, the Supreme Court held 
that the burden is on the claimant to show that prejudice 
resulted from the error, rather than on VA to rebut a presumed 
prejudice.  Id.

Regarding the Veteran's claim of entitlement to service 
connection for a bilateral shoulder disability, the Board is 
granting in full the benefit sought on appeal.  Accordingly, 
assuming, without deciding, that any error was committed with 
respect to either the duty to notify or the duty to assist, such 
error was harmless and will not be further discussed.  

For the Veteran's bilateral hearing loss claim, a letter sent to 
him in November 2003 addressed all notice elements listed under 
3.159(b)(1) and was sent prior to the initial RO decision in this 
matter.  The letter informed him of what evidence was required to 
substantiate the claim and of his and VA's respective duties for 
obtaining evidence.  Even though the Veteran was not provided 
with the Dingess requirements (specifically, how disability 
ratings and effective dates are assigned) until after the initial 
adjudication of the claim in a May 2006 letter, the claim was 
subsequently readjudicated, no prejudice has been alleged, and 
none is apparent from the record.  See Prickett v. Nicholson, 20 
Vet. App. 370, 376 (2006) (the issuance of a fully compliant 
notification followed by readjudication of the claim, such as a 
statement of the case or supplemental statement of the case, is 
sufficient to cure a timing defect).  In any event, because the 
claim is being denied, any question as to the appropriate 
disability rating or effective date is moot, and there can be no 
failure-to-notify prejudice to the Veteran.  See Dingess/Hartman, 
19 Vet. App. at 484. 

Under these circumstances, the Board finds that the notification 
requirements have been satisfied as to both timing and content.  
Adequate notice was provided to the Veteran prior to the transfer 
and certification of his case to the Board that complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  


Duty to Assist

Next, VA has a duty to assist the Veteran in the development of 
the claim.  This duty includes assisting him in the procurement 
of service medical records and pertinent treatment records and 
providing an examination when necessary.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed without 
prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 
384 (1993).  VA obtained the Veteran's service medical records as 
well as the records of the Veteran's outpatient treatment with 
VA.  Copies of the Veteran's private medical records have also 
been incorporated into the claims file.  Significantly, neither 
the Veteran nor his representative has identified any additional 
existing evidence that is necessary for a fair adjudication of 
the claim that has not yet been obtained, and the Veteran 
indicated in an October 2009 letter that he had no further 
information or evidence to submit in support of his claim.  

VA examinations with respect to the issue for hearing loss were 
conducted in January 2004 and January 2009.  38 C.F.R. § 3.159(c) 
(4).  To that end, when VA undertakes to provide a VA examination 
or obtain a VA opinion, it must ensure that the examination or 
opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 
(2007).  The Board finds that the VA opinion obtained in this 
case, in particularly that of the January 2009 examination, is 
more than adequate, as it is predicated on a full reading of the 
private and VA medical records in the Veteran's claims file.  It 
considers all of the pertinent evidence of record, to include the 
service treatment records, the Veteran's private October 2003 
opinion letter, the January 2004 VA examination report, and the 
statements of the appellant, and provides a complete rationale 
for the opinion stated, relying on and citing to the records 
reviewed.  Accordingly, the Board finds that VA's duty to assist 
with respect to obtaining a VA examination or opinion with 
respect to the issue on appeal has been met.  38 C.F.R. 
§ 3.159(c) (4).  

Additionally, the Board finds there has been substantial 
compliance with its November 2008 remand directives.  The Board 
notes that the Court has recently noted that "only substantial 
compliance with the terms of the Board's engagement letter would 
be required, not strict compliance."  See D'Aries v. Peake, 22 
Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 
141, 146-47 (1999) (holding that there was no Stegall (Stegall v. 
West, 11 Vet. App. 268) violation when the examiner made the 
ultimate determination required by the Board's remand).  The 
record indicates that the Appeals Management Center (AMC) 
scheduled the Veteran for a medical examination and the appellant 
attended that examination.  The AMC later issued a rating 
decision and a Supplemental Statement of the Case (SSOC).  Based 
on the foregoing, the Board finds that the AMC substantially 
complied with the mandates of its remand.  See Stegall, supra, 
(finding that a remand by the Board confers on the appellant the 
right to compliance with its remand orders).  

Hence, no further notice or assistance to the Veteran is required 
to fulfill VA's duty to assist him in the development of the 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 
1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Relevant Laws and Regulations

Service connection will be granted if it is shown that the 
Veteran suffers from a disability resulting from personal injury 
suffered or disease contracted in the line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in the line of duty, during active military service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Disorders 
diagnosed after discharge will still be service connected if all 
the evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 3.303(d); 
see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).


In the absence of proof of a present disability there can be no 
valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  
Service connection requires a finding of the existence of a 
current disability and a determination of a relationship between 
that disability and an injury or disease incurred in service.  
Watson v. Brown, 4 Vet. App. 309, 314 (1993); see also Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  

To establish service connection, there must be:  (1) a medical 
diagnosis of a current disability; (2) medical or, in certain 
cases, lay evidence of in-service occurrence or aggravation of a 
disease or injury; and (3) evidence, generally medical, of a 
nexus between an in-service injury or disease and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999) 
(citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 
78 F.3d 604 (Fed. Cir. 1996)).  

Where a veteran has served for 90 days or more during a period of 
war, or during peacetime service after January 1, 1947, and a 
chronic disorder, such as bilateral hearing loss, becomes 
manifest to a degree of 10 percent within one year from the date 
of termination of such service, such disease shall be presumed to 
have been incurred in service, even though there is no evidence 
of such disease during the period of service.  This presumption 
is rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309 (2009).  

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 
186 (1997); see also Bostain v. West, 11 Vet. App. 124, 127 
(1998) (citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a 
layperson without the appropriate medical training and expertise 
is not competent to provide a probative opinion on a medical 
matter, to include a diagnosis of a specific disability and a 
determination of the origins of a specific disorder)).  




Bilateral Shoulder Disability

The Veteran contends that he is entitled to service connection 
for a bilateral shoulder disability.  Upon review of the evidence 
of record, the Board finds that the evidence of record is at 
least in equipoise.  When a Veteran seeks benefits and the 
evidence is in relative equipoise, the Veteran prevails.  See 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  As such, service 
connection for a bilateral shoulder disability is warranted.  

According to the Veteran's service treatment records, X-ray 
imagery was taken of the Veteran's left shoulder in September 
1995 in response to the Veteran's report of left shoulder pain 
for 6 months.  The radiologist concluded that the Veteran's 
shoulder bones, joints and soft tissues were normal.  The Veteran 
was again seen for shoulder pain in August 1996, where he was 
found to have crepitis and degenerative changes of the shoulders.  
The Veteran next sought treatment for shoulder pain in April 
1997.  The Veteran was noted to have right shoulder pain for the 
past two days.  No obvious deformities were found on examination, 
and the examiner concluded that the Veteran either had an 
unresolved rotator cuff tear or degenerative joint disease.  The 
Veteran was referred to physical therapy at this time.  A June 
1997 physical therapy note indicates that the Veteran had full 
range of motion as of July 1997, and he was found to have 
improved by 85 percent, having a full range of motion and 
experiencing minimal pain.  In September 1997, the Veteran 
reported continuing right shoulder pain, assessed as posterior 
capsule syndrome.  

During an in-service examination that took place in January 2003, 
the Veteran reported a history of painful shoulders.  The Veteran 
reported having bilateral rotator cuff syndrome since 1995.  A 
January 2003 examination report notes that while the Veteran had 
a history of right shoulder pain, he was presently asymptomatic.  

The Veteran was afforded a VA examination of the shoulders in 
January 2009.  The examiner reviewed X-rays from January 2009 and 
agreed that they revealed normal shoulders.  Nonetheless, 
physical examination revealed tenderness of the superior aspects 
of the acromioclavicular joints and of the adjacent supraspinatus 
muscle and tendons as they began to pass under the acromia.  The 
examiner diagnosed the Veteran with bilateral shoulder 
supraspinatus tendinitis, interpreted as rotator cuff conditions.  
The examiner also diagnosed the Veteran with bilateral 
acromioclavicular strain not associated with degenerative disc 
disease.  The examiner opined that it was at least as likely as 
not that these conditions were caused by military service.  The 
examiner noted that the Veteran's tendonitis was now symptomatic 
only when lifting weights up to 70 pounds or when doing push-ups 
or pull-ups. 

Finally, the Veteran himself has submitted statements indicating 
that he has suffered from chronic symptomatology of shoulder pain 
since his military service.  Lay assertions may serve to support 
a claim for service connection when they relate to the occurrence 
of events that are observable as a lay person or the presence of 
a disability or symptoms of a disability that are subject to lay 
observation, such as pain.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 
3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); 
see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) 
(addressing lay evidence as potentially competent to support the 
existence of a disability even when not corroborated by 
contemporaneous medical evidence).  Therefore, the Veteran's 
testimony is competent evidence.  

Based on the above evidence, the Board concludes that the Veteran 
is entitled to service connection for a bilateral shoulder 
disability.  The evidence demonstrates that the Veteran was 
treated for shoulder pain on a number of occasions during his 
active military service.  In addition, the Veteran has testified 
to chronic symptomatology since his separation from active duty.  
Finally, the January 2009 VA examiner diagnosed the Veteran with 
a bilateral shoulder disability and opined that it was at least 
as likely as not due to his military service.  

The Board recognizes that the January 2009 VA examiner indicated 
that the Veteran's bilateral shoulder disability was asymptomatic 
unless the Veteran was performing strenuous physical activity.  
However, the mere fact that the Veteran's condition is largely 
asymptomatic does not suggest that he does not have a bilateral 
shoulder disability.  Indeed, the Court held in McClain v. 
Nicholson, 21 Vet. App. 319 (2007) that the requirement of a 
current disability is satisfied when the claimant has a 
disability at the time a claim for VA disability compensation is 
filed or during the pendency of that claim, and that a claimant 
may be granted service connection even though the disability 
resolves prior to adjudication of the claim.  Such fits squarely 
with the facts presented in the Veteran's claim for service 
connection for bilateral shoulder disability.  The severity of 
the Veteran's symptomatology would be more appropriately taken 
into account when assigning the proper disability evaluation.  

Having afforded the Veteran the full benefit of the doubt, the 
Board concludes that the Veteran suffers from bilateral shoulder 
supraspinatus tendinitis that manifested during military service.  
See 38 U.S.C. § 5107(b).  As such, the claim is granted.  

Bilateral Hearing Loss

The Veteran contends that he is entitled to service connection 
for a bilateral hearing loss disability.  Specifically, the 
Veteran contends that he suffers from hearing loss as a result of 
exposure to artillery, weaponry and aircrafts.  However, as 
outlined below, the preponderance of the evidence of record 
demonstrates that the Veteran does not suffer from hearing loss 
that manifested during, or as a result of, active military 
service.  As such, service connection is not warranted.  

The Veteran's service treatment records demonstrate that the 
Veteran's hearing was normal upon entry into active duty in 1979.  
According to a December 1990 in-service audiological evaluation, 
pure tone thresholds, in decibels (dB), were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
5
15
20
20
LEFT
5
10
5
15
50

A July 2000 audiometric evaluation revealed similar findings, 
except that the auditory threshold was at 40 dB at 4000 Hz in the 
left ear.  The Veteran was afforded another in-service 
audiometric evaluation in September 2002.  Pure tone thresholds, 
in dB, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
20
30
30
LEFT
20
15
10
20
45

The record contains an October 2003 letter from a private 
physician's assistant with the initials R.J.R.  According to the 
audiologist, the Veteran was seen in August 2003 with complaints 
of bilateral hearing loss for many years.  It was noted that upon 
evaluation, the Veteran was found to have sensorineural hearing 
loss.  The audiologist opined that it was most likely the result 
of repeated firearms and artillery noise exposure during military 
service.  

In support of his appeal, the Veteran submitted the report of a 
September 2003 private audiometric examination.  It was noted 
that the Veteran reported hearing loss for 5 years that he 
believed was related to noise exposure in the military.  The 
audiologist diagnosed the Veteran with bilateral mild 
sensorineural hearing loss.  The report included an audiological 
evaluation.  However, the private audiological evaluations were 
graphical representations of the audiometric evaluation without 
interpretations of those graphs.  In this regard, in Kelly v. 
Brown, 7 Vet. App. 471 (1995), the Court held that the Board may 
not interpret graphical representations of audiometric data.  
Rather, the examiner must provide numerical results.  There is no 
indication that either private audiologist reported the Veteran's 
controlled speech discrimination tests score under the Maryland 
CNC.   38 C.F.R. §§ 3.385, 4.85(a).  Thus, for purpose of 
establishing the presence of hearing loss for VA purposes, the 
September 2003 report have very little probative value.


A VA audiometric examination was performed in January 2004.  On 
the authorized audiological evaluation, pure tone thresholds, in 
dB, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
15
25
25
LEFT
10
15
10
20
35

Pure tone averages were 20 dB bilaterally.  Speech audiometry 
revealed speech recognition ability of 92 percent in the right 
ear and of 94 percent in the left ear.  The examiner concluded 
that the Veteran's hearing was within normal limits at all 
frequencies and that his hearing was considered normal for VA 
rating purposes.  

The Veteran was afforded an additional VA audiometric examination 
in January 2009.  The examiner indicated that despite repeated 
attempts and reinstruction, the test results were not reliable 
and were not suitable for rating purposes.  The examiner noted 
that some high frequency otoacoustic emissions were absent and 
consistent with hearing loss, but that there was variability in 
responses to high frequency pure tone thresholds by as much as 15 
dB upon retest.  The examiner opined that this was more than 
would be expected from test to retest.  Furthermore, a number of 
false positives were obtained and the Veteran's reduced speech 
recognition scores were inconsistent with the observed 
communication abilities and the best pure tone thresholds 
obtained during the examination.  Therefore, the examiner 
concluded that the Veteran's thresholds and hearing acuity could 
not be accurately determined and the examiner could not rule out 
a non-organic hearing loss component.  Otoscopic inspection was 
unremarkable bilaterally and bilateral tympanograms were 
consistent with middle ear system function within normal limits.  
The examiner was unable to offer an opinion regarding etiology 
due to the poor reliability of the responses received upon 
examination.  



Based on the above facts, the Board concludes that the 
preponderance of the evidence demonstrates that the Veteran is 
not entitled to service connection for a bilateral hearing loss 
disability.  The Board notes that there is evidence of left ear 
hearing loss during active military service.  In December 1990, 
the auditory threshold was 50 dB at 4000 Hz in the left ear.  
Auditory thresholds were 40 dB at 4000 Hz in the left ear in July 
2000 and 45 dB at 4000 Hz in September 2002.  For VA purposes, 
hearing impairment is considered a disability when the auditory 
threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 
Hz is 40 dB or greater.  38 CFR § 3.385 (2009).  However, post-
service treatment records fail to demonstrate that the Veteran 
has suffered from left ear hearing loss at any time since his 
separation from active duty.  See McClain.  VA examination in 
January 2004 revealed normal auditory thresholds at all 
frequencies and the Veteran's speech recognition score was 94 
percent.  This evidence does not indicate that the Veteran 
suffers from a current hearing loss disability for VA rating 
purposes.  Id.  

VA attempted to obtain more current audiometric data in January 
2009, but the examiner concluded that the test results were 
unreliable due to the significant variation from test to retest.  
The duty to assist is not a one way street, and the Veteran has a 
duty to cooperate with VA in obtaining evidence in support of his 
claim.  See Wood v. Derwinski, 1 Vet. App. 190 (1991).  Indeed, 
in light of the finding that the January 2009 audiological test 
contained "inconsistencies," "false positives," and "a non-
organic hearing component," the Veteran's overall credibility in 
presenting evidence of a current diagnosis of hearing loss for VA 
purposes is questionable.  

Thus, based on the negative results of the January 2004 
examination along with credibility issues raised in the January 
2009 report, the Board finds there is no evidence of record of a 
current left ear hearing loss disability.  There must be a 
current diagnosis of a disorder for service connection to be 
granted.  Hickson v. West, 12 Vet. App. 247, 252 (1999).  Without 
a medical diagnosis of left ear hearing loss, the Board must deny 
the Veteran's claim.  See Degmetich v. Brown, 104 F.3d 1328, 1333 
(1997) (holding that the existence of a current disability is the 
cornerstone of a claim for VA disability compensation).  

With respect to the Veteran's right ear, recognition is given to 
the fact that he was found to have a speech recognition score of 
92 percent for the right ear upon examination in January 2004.  
For VA rating purposes, a speech recognition score less than 94 
percent is considered to be a hearing loss disability.  38 C.F.R. 
§3.385.  However, in light of findings of the January 2009 
examination, notably, the concern it raises as to whether the 
Veteran presents as himself as credible, the Board has 
reservations in finding that the Veteran meets the requirements 
of Hickson element (1), a current diagnosis.  Nevertheless, the 
outcome of this decision does not necessarily turn on whether the 
Veteran has right ear hearing loss for VA purposes.

First, as outlined in the previously discussed facts, there is no 
evidence of a right ear hearing loss disability during military 
service.  Furthermore, while there was evidence of right ear 
hearing loss within one year of separation from active duty, it 
was not at least 10 percent disabling.  See 38 C.F.R. § 3.385, 
Tables VI and VII.  As such, the presumption of in-service 
incurrence is not applicable.  See 38 C.F.R. §§ 3.307, 3.309.  
Finally, the record contains no reliable medical opinion linking 
the Veteran's noncompensable right ear hearing loss to military 
service.  As such, service connection is not warranted for a 
right ear hearing loss disability.  

The Board does not find the October 2003 private opinion of Mr. R 
to be reliable in this case.  While Mr. R indicated that review 
of the audiology reports demonstrated that the Veteran suffered 
from a moderate hearing loss disability, he did not indicate 
which reports were being referenced.  Furthermore, while it 
was opined that the Veteran's hearing loss was most likely the 
result of in-service noise exposure, Mr. R. did not provide any 
rationale for this opinion.  The Court has held that the value of 
a physician's statement is dependent, in part, upon the extent to 
which it reflects "clinical data or other rationale to support 
his opinion."  Bloom v. West, 12 Vet. App. 185, 187 (1999); see 
also Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the 
probative value of a medical opinion comes from when it is the 
factually accurate, fully articulated, and sound reasoning for 
the conclusion, not the mere fact that the claims file was 
reviewed).  This opinion is further undermined by the subsequent 
January 2004 examination in which the examiner concluded that the 
Veteran's acoustic thresholds were within normal limits 
bilaterally and the January 2009 examination that questioned the 
Veteran's overall credibility.  Therefore, even if the Board were 
to find this statement credible, it would not demonstrate 
entitlement to service connection as the findings reported by Mr. 
R are contradicted by subsequent audiometric evaluation.  

Finally, the Board has considered the Veteran's testimony 
relating his hearing loss to noise exposure during military 
service.  Lay assertions may serve to support a claim for service 
connection when they relate to the occurrence of events that are 
observable as a lay person or the presence of a disability or 
symptoms of a disability that are subject to lay observation.  38 
U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 
F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as 
potentially competent to support the existence of a disability 
even when not corroborated by contemporaneous medical evidence).  
However, while the Veteran is competent to testify to noise 
exposure during military service, and chronic symptoms of hearing 
loss, the Board does not find this testimony to be credible.  The 
January 2004 VA examiner concluded that the Veteran's hearing was 
within normal limits, contradicting the Veteran's claims of 
chronic bilateral hearing loss.  

Since the preponderance of the evidence is against the claim, the 
provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are 
not applicable.  The Veteran's claim of entitlement to service 
connection for bilateral hearing loss must be denied.




(CONTINUED NEXT PAGE)


ORDER

Entitlement to service connection for bilateral shoulder 
supraspinatus tendinitis is granted.  

Entitlement to service connection for bilateral hearing loss is 
denied.  



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


